Citation Nr: 0319621	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  96-33 128	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for left shoulder 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an evaluation in excess of 30 percent for 
left knee disability during the periods prior to November 26, 
1996, and beginning January 1, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1970 to May 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision from the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the assigned 10 percent 
ratings for the veteran's service-connected disabilities of 
the left shoulders and knees.  Jurisdiction over the 
veteran's appeal has since been transferred to the 
Indianapolis, Indiana, VA RO.  The case was remanded by the 
Board in August 1997 and May 1999.  

The Board also notes that during the pendency of this appeal, 
the RO granted temporary total ratings for convalescence for 
each of the disabilities at issue.  In addition, it granted 
an increased rating of 30 percent for the veteran's left knee 
disability, effective September 6, 1994, and a 100 percent 
schedular rating for the left knee disability based on left 
knee replacement for the period from November 26, 1998, 
through December 1997.  The veteran has continued has appeal 
with respect to each of these disabilities.


REMAND

Both the August 1997 and May 1999 Board remands requested 
that comprehensive VA examinations be conducted to determine 
the current degree of severity of the disabilities at issue.  
In its May 1999 remand, the Board specifically identified 
pertinent disability factors that must be addressed by the 
examiner(s).  Thereafter, the veteran was afforded VA 
examinations, but the examinations reports are not adequate 
for rating purposes because some of the specific information 
requested by the Board, to include an assessment of 
functional impairment on repeated use, was not provided.  

While it is unfortunate that another remand is required, the 
evidence of record remains insufficient for rating purposes 
and the Board is obligated by law to ensure compliance with 
its remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the claims are remanded to the RO for the 
following:

1.  The veteran should be afforded a 
VA examination by a physician with 
the appropriate expertise to 
determine the current degree of 
severity of the service-connected 
left shoulder and bilateral knee 
disabilities.  The claims folders 
must be made available to and 
reviewed by the examiner.  Any 
indicated studies, such as X-rays, 
should be accomplished, a written 
interpretation of which should be 
associated with the completed 
examination report.  

All symptoms and functional 
impairment due to the disabilities 
should be identified.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of either knee.  The 
examiner should also determine if 
one of both knees lock and if so the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of each of 
the disabilities on the veteran's ability 
to work.  The rationale for all opinions 
expressed should also be provided.

2.  The RO should undertake any other 
development required to comply with the 
38 U.S.C.A. § 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  

3.  Then, the RO should readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


(CONTINUED ON NEXT PAGE)





Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


